Citation Nr: 0829688	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for 
recurring warts on the hands with scars (bilateral hand 
scars). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to July 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).   

A hearing before a decision review officer at the RO was 
conducted in October 2006.  A hearing before the undersigned 
at the RO was conducted in February 2008.  At that hearing, 
the veteran's representative stated that entitlement to an 
increased rating for bilateral hand scars was the only issue 
in appellate status.


FINDING OF FACT

The preponderance of the evidence demonstrates that veteran's 
service-connected bilateral hand scars cover 2 percent of the 
whole body and 5 percent of exposed areas; but they have not 
been found to impair motion or function of the hands or 
fingers, or require systemic therapy, such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral hand scars 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
06 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490; 
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
of the two evaluations is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In claims for higher rating, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007) 

The veteran's service-connected skin disability has been 
rated under Diagnostic Code 7806 "for dermatitis or eczema."  
A noncompensable rating is warranted when less than 5 percent 
of the entire body or less than 5 percent of exposed area is 
affected, and; no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  38 C.F.R. § 4.118 
Diagnostic Code 7806. 

At the February 2008 hearing, the veteran's representative 
requested an increased, 10 percent, rating, as the bilateral 
hand scars affect 5 percent of the exposed areas of the 
veteran's body.  The March 2007 VA scars examination reported 
that the bilateral hand scars cover 2 percent of the 
veteran's body as a whole.  It is reasonable to assume that 5 
percent of the veteran's exposed areas are covered by the 
veteran's bilateral hand scars.  An initial rating of 10 
percent is warranted as at least 5 percent of exposed areas 
have been affected by the veteran's bilateral hand scars.  

A rating higher than 10 percent is not warranted because 
there  is no evidence that the veteran's bilateral hand scars 
affects more than 20 percent of the entire body or 20 percent 
of exposed areas.  Additionally, there is no indication that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required at any time 
since the award of service connection.  Therefore, there is 
no distinct period during which the criteria for the next 
higher (20 percent) rating were met.  See Hart, supra.

An analogous diagnostic code that could be used to provide 
the veteran with a higher rating applies to scars rated on 
limitation of function of the affected part.  However, as the 
March 2007 VA scars examination noted that the veteran's 
bilateral hand scars do not limit any function of the hands 
or fingers; this code is not for application.




ORDER

Entitlement to an increased, 10 percent, rating for bilateral 
hand scars is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


